DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jordan Pringle on 5/24.
The application has been amended as follows: 
In independent claim 1, line 2, delete “a second” and replace with --a second end--.
In claim 8, line 2, delete “a user” and replace with --the user--.
In claim 10, line 2, delete “the wearable garment” and replace with --the sheath--.
In claim 10, line 3, delete “a user” and replace with --the user--.
In claim 12, line 2, delete “claim 1” and replace with --claim 7--.
In claim 12, line 3, delete “the wearable garment” and replace with --the sheath--.
In claim 13, line 2, delete “a user” and replace with --the user--.
	In claim 17, line 2, delete “sheath” and replace with --wearable position--.
In claim 17, line 2, delete “a posterior side, a medial side or a lateral side of a calf region, wherein the foot region and the calf region are arranged substantially” and replace with --a calf region and a foot region, wherein the calf region and the foot region are being--.
Cancel claims 14, 16, 20, 22-23, 25-27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786